ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-196, recommending that as a matter of final discipline pursuant to Rule 1:20-13(c), PAUL W. BERGRIN, formerly of NEWARK, who was admitted to the bar of this State in 1980, and who has been temporarily suspended from the practice of law since June 16, 2009, be disbarred based on his conviction of numerous federal offenses, including but not limited to, conspiracy to murder a witness and racketeering, conduct that violates RPC 8.4(b)(commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer);
And PAUL W. BERGRIN having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that PAUL W. BERGRIN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that PAUL W. BERGRIN be and hereby is permanently restrained and enjoined from practicing law; and it is further ORDERED that PAUL W. BERGRIN comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*508ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.